Citation Nr: 0401372	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 596	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is correct.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from June 15, 1973, 
to June 10, 1977, from June 8, 1979, to June 7, 1982, and 
from April 11, 1984, to February 28, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which determined that the veteran was entitled to a 
delimiting date of May 1, 2003, for his eligibility for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code (Chapter 30).

The Board initially notes that the veteran has argued that he 
was prevented from taking advantage of his Chapter 30 
educational assistance benefits by the need to care for a 
disabled parent.  If the veteran intends to claim entitlement 
to an extension of the delimiting date assigned his 
eligibility for Chapter 30 educational assistance benefits, 
he should so notify the RO.


FINDINGS OF FACT

1.  The veteran served on active duty from June 15, 1973 to 
June 10, 1977, from June 8, 1979 to June 7, 1982, and from 
April 11, 1984 to February 28, 1997.

2.  The veteran did not serve on active duty for a total of 
1,400 days (46 months) between January 1, 1977, and June 30, 
1985.


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is May 1, 2003.  38 U.S.C.A. §§ 3011, 3031, 3452, 3462 
(West 2002); 38 C.F.R. §§ 21.7044, 21.7050 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 should 
not have been reduced by the number of days he did not serve 
on active duty between January 1, 1977, and June 30, 1985, 
because he was never informed that the law required such an 
adjustment. 

The veteran served on active duty from June 15, 1973 to June 
10, 1977, from June 8, 1979 to June 7, 1982, and from April 
11, 1984 to February 28, 1997.  There are 1,400 days between 
January 1, 1977, and June 30, 1985, during which he did not 
serve on active duty.

The program of educational assistance established by Chapter 
34, Title 38, United States Code (Chapter 34) was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3452(a) (West 2002).  
A veteran who served a continuous period of not less than 18 
months of active duty after January 31, 1955 and was released 
under conditions satisfying his or her active duty obligation 
was entitled to full-time educational assistance for a period 
of 45 months (or equivalent part-time assistance).  
38 U.S.C.A. § 3461(a) (West 2002).  As the veteran's first 
period of active service was from June 1973 to June 1977, he 
was entitled to Chapter 34 benefits.

Since the veteran thereafter entered a second period of 
service from June 1979 to June 1982, and a third from April 
1984 until after December 1989, the veteran had remaining 
eligibility under Chapter 34 as of December 31, 1989 when it 
expired.  See 38 U.S.C.A. § 3462(a)(1), (e) (West 2002).  
Nevertheless, under the law, an individual with remaining 
Chapter 34 eligibility, like the veteran, is eligible for 
educational benefits under the Chapter 30 program if he meets 
the criteria set out in 38 U.S.C.A. § 3011(a) (West 2002) and 
38 C.F.R. § 21.7044(a) (2003).  The veteran met these 
criteria, as he was on active duty between October 19, 1984 
and July 1, 1985, continued on active duty without a break in 
service, and served more than three years of continuous 
active duty in the Armed Forces.  See 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) (West 2002); 38 C.F.R. § 21.7044(a)(4)(i) 
(2003).  The record does not show, and the veteran does not 
contend, that the veteran is eligible for Chapter 30 benefits 
on any other basis.

In February 2002 the veteran applied for and was awarded 
Chapter 30 benefits; he was initially informed that the 
delimiting date for his receipt of such educational 
assistance was March 1, 2007.  Shortly thereafter the RO 
informed the veteran that his delimiting date was actually 
May 1, 2003, explaining that the delimiting date was reduced 
by the time he did not serve on active duty between June 11, 
1977 and June 30, 1985.

The governing legal criteria provide a ten-year period of 
eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits, 
and the referenced period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
2002); 38 C.F.R. § 21.7050(a) (2003).  In this case, the 
veteran's last discharge from service was February 1997.

Nevertheless, for individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), as is the case here, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. 
§ 21.7050(b) (2003).

Based on the evidence of record, the Board finds, as did the 
RO, that the veteran's delimiting date for his Chapter 30 
educational assistance benefits is May 1, 2003.  It is 
undisputed that the veteran first entered on active duty in 
June 1973 and that he served for more than 180 days between 
June 1973 and January 1, 1977; he consequently was eligible 
for Chapter 34 benefits on account of that period of service, 
and he had remaining eligibility under Chapter 34 as of 
December 31, 1989 (since he had subsequent discharges in June 
1982 and February 1997).  The veteran therefore was entitled 
to Chapter 30 benefits under the provisions of 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) (but not under any other provision).  The 
record shows that the veteran was not on active service for a 
total of 1,400 days between January 1, 1977, and June 30, 
1985.  As explained previously, where an individual's 
eligibility for educational benefits is based on 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), as is the case here, the ten-year period 
of eligibility must be reduced by the amount of time equal to 
the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977, and ending June 
30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. § 
21.7050(b) (2003).  Applied to the facts of this case, the 
veteran's unadjusted delimiting date of March 1, 2007 must 
consequently be reduced by 1,400 days, resulting in an 
adjusted delimiting date of May 1, 2003.

The Board acknowledges the veteran's argument that his 
delimiting date should not be adjusted because he was not 
informed by his service department or VA that his delimiting 
date was affected by his prior periods of service.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").

While sympathetic to the veteran's contentions, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a),(c) (West 
2002).  In this case, the governing law and regulations 
require the original delimiting date of March 1, 2007 to be 
reduced by 1,400 days, resulting in a properly adjusted 
delimiting date of May 1, 2003.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must therefore be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board notes that it is unclear whether 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R § 3.159 (2003) (the 
corresponding regulation) apply to the instant claim.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Barger v. Principi, 16 Vet. App. 132 (2002), held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the law establishing the 
current version of 38 U.S.C.A. § 5103 and § 5103A), with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Similarly, the statutes at issue in this matter are 
not found in Chapter 51, but instead are found in Chapters 30 
and 34.

In any event, even assuming that 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R § 3.159 are applicable to the instant claim, the 
Board points out that VA's duties to notify and to assist the 
veteran in his claim have been fulfilled.  In this regard the 
record reflects that the veteran was provided with notice of 
the March 2002 decision from which the instant appeal 
originates, and was provided with a statement of the case in 
October 2002 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The Board notes that 
while the veteran has not been specifically advised of what 
evidence VA was responsible for obtaining and of what 
evidence he was responsible for submitting, as discussed in 
the preceding section, the disposition of the veteran's claim 
turns on the law and undisputed facts concerning his dates of 
service, which are already on file.  The Board therefore 
concludes that the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



